DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-16 in the reply filed on 1/14/2022 is acknowledged.
This application is in condition for allowance except for the presence of claim 17 directed to Invention II non-elected without traverse. Accordingly, claim 17 has been cancelled.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art found discloses:
Rao et al (20040233106 A1) discloses and antenna array with four elements excited with equal amplitudes but with a relative phase difference of 0, negative 90, negative 180, and negative 270 degrees to achieve right-hand circular polarization.


Chang et al (US 20060132359 A1) discloses a circularly polarized array antenna with antenna elements having a relative position of 0, 90, 180, and 270 degrees.
Lopez (US 20110063171 A1) discloses and antenna array comprising four radiating elements and the excitation configuration may comprise a beam former coupled to the array and arranged to provide excitation of its four radiating elements of 0, 90, 180, and 270 degree respective phase.
Orban et al (US 9692141 B2) discloses an antenna for receiving and/or transmitting electromagnetic radiation, e.g. circularly polarized waves with a radiating element in the form of a sequentially rotated array of 4 dual inverted-L shaped surfaces sequentially fed with a 90° phase difference, e.g. radiating element 1: 0°, radiating element 2: −90°, radiating element 3: −180° and radiating element 4: −270° for the purpose of creating right or left hand circular polarization.
Bales et al (US 9391375 B1) discloses of a 2×2 sub-array of four single-fed, single-slot coupled microstrip patch antenna elements, with a first antenna element having 0° rotation and fed with 0° additional phase, a second antenna element rotated 90° counter-clockwise fed with 90° additional phase, and a third and a fourth antenna elements rotated 180° and 270° counter-clockwise with respect to the first element and fed 180° and 270° additional phase, respectively.
Parshe (US 202130201070 A1) discloses an antenna is configured for simultaneous left hand and right-hand circular polarization operation with phase shifted, at 0, 90, 180, and 270 degrees relative phase.

However the prior art of record does not disclose “the phase adjustment circuitry is configured to set phases of the first to Mth signals to first to Mth phases corresponding to the first to Mth angles, and set phases of the M+1th to Nth signals to M+1th to Nth phases added by a first value to phases corresponding to the M+1th to Nth angles” as claimed in the context of the other limitations in claim 1, or “a phase of the third signal is a third phase added by a first value to a phase corresponding to the third angle, and a phase of the fourth signal is a fourth phase added by the first value to a phase corresponding the fourth angle” as claimed in the context of the other limitations in claim 6.
Claims 2-5 and 7-15 are allowed by virtue of their dependency on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642